                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


RYAN D. BURNETT,                        )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )       2:16-cv-00359-JAW
                                        )
OCEAN PROPERTIES, LTD.                  )
and AMERIPORT, LLC,                     )
                                        )
             Defendants.                )

     ORDER ON MOTION IN LIMINE REGARDING ALLEGED PHYSICAL
                            INJURY

       Ocean Properties Ltd. and AmeriPort LLC (Ocean Properties) moves the Court

in limine to exclude evidence of the physical injury Ryan Burnett alleges he sustained

while opening the door that is the subject of his failure to accommodate claim under

the Americans with Disabilities Act.

I.     POSITIONS OF THE PARTIES

       A.    Defendants’ Motion

       In support of its motion, Ocean Properties argues that evidence of Mr.

Burnett’s alleged injury should be excluded as irrelevant under Federal Rule of

Evidence 402 “because Plaintiff’s exclusive remedy for any alleged workplace injury

is the Workers’ Compensation Act and because the ADA does not permit recovery for

personal injuries.” Defs.’ Mot. in Limine Regarding Alleged Physical Injury at 2 (ECF

No. 110) (Defs.’ Mot) (citing Aponik v. Verizon Pennsylvania Inc., 106 F. Supp. 3d 619,

625) (E.D. Pa. 2015)). Ocean Properties cites Cole v. Chandler, 752 A.2d 1189 (Me.



                                            1
2000) as support for its contention that Mr. Burnett’s injuries arise out of and in the

course of employment, barring recovery under the exclusivity provision of the

Workers’ Compensation Act. Id. at 2.

       B.    Ryan Burnett’s Response

       In response, Mr. Burnett states that he “agrees that he did not suffer a work-

related injury that would be compensable under the Maine Worker’s Compensation

Act”, which is “why he never reported a worker’s compensation injury, never filed a

workers’ compensation claim, and never saw a doctor.” Resp. in Opp. to Mot. in

Limine Regarding Alleged Physical Injury at 1 (ECF No. 118) (Pl.’s Opp’n). He

argues, however, that “the workers’ compensation exclusivity provisions have nothing

to do with the probative value of evidence showing that Mr. Burnett hurt his wrist

trying to wheel himself through the heavy wooden doors that Defendants failed to

fix,” which is “most certainly probative of a critical issue in this case—whether it was

reasonable for him to request an accommodation to make the doors easier to access.”

Id. at 2.

II.    DISCUSSION

       The Defendants’ argument that evidence of Mr. Burnett’s alleged injury is

irrelevant because of the exclusivity provision of the Workers’ Compensation Act fails,

because Mr. Burnett does not seek to introduce evidence of his injury to recover for

that injury. He agrees that such recovery is precluded under the Maine Workers’

Compensation Act. Evidence that Mr. Burnett sustained an injury while attempting

to open the doors that are the subject of his failure to accommodate claim is relevant



                                           2
to whether his request for an accommodation was reasonable and may be introduced

for such a purpose.

III.   CONCLUSION

       The Court DENIES Defendants’ Motion in Limine Regarding Alleged Physical

Injury (ECF No. 110).

       SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 23rd day of October, 2018




                                         3
